United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS           May 13, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-50978
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

LEYUMBA WEBB,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-02-CR-301-ALL
                       --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Leyumba Webb (“Webb”) appeals his jury trial conviction for

possession with intent to distribute crack cocaine.      Webb argues

that the evidence was insufficient to support his conviction and

that his trial counsel was ineffective for failing to present

evidence of standing at the hearing on his motion to suppress.

     As Webb moved for a judgment of acquittal at the close of

the Government’s case and at the close of the evidence, the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50978
                                -2-

standard of review in assessing his sufficiency challenge is

"whether, after viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt."

Jackson v. Virginia, 443 U.S. 307, 319 (1979).   The evidence

presented at trial was sufficient for the jury to reasonably

infer that Webb exercised control or dominion over the trailer in

which the crack cocaine was found.   See United States v. De Leon,

170 F.3d 494, 497 (5th Cir. 1999).   The evidence, taken as a

whole, was also sufficient to raise a reasonable inference that

Webb knew of and had access to the crack cocaine.    See United

States v. Onick, 889 F.2d 1425, 1430 (5th Cir. 1990); United

States v. Smith, 930 F.2d 1081, 1086 (5th Cir. 1991); see also De

Leon, 170 F.3d at 497 (“the sum of the evidence may be greater

than the individual factors”).   Accordingly, the evidence was

sufficient to support Webb’s conviction.   See United States v.

Mergerson, 4 F.3d 337, 349 (5th Cir. 1993).

     We generally do not resolve claims of ineffective assistance

of counsel on direct appeal because the record is rarely

sufficiently developed.   United States v. Haese, 162 F.3d 359,

363 (5th Cir. 1998).   As Webb’s counsel was not questioned under

oath about his allegedly ineffective assistance and the district

court did not make factual findings regarding the alleged

ineffective assistance of counsel, the record is insufficient for

us to consider Webb’s claim on direct appeal.    See United States
                           No. 03-50978
                                -3-

v. Kizzee, 150 F.3d 497, 502-03 (5th Cir. 1998).   Accordingly,

the judgment of conviction is AFFIRMED without prejudice to

Webb’s right to raise his ineffective assistance of counsel claim

in a motion to vacate, set aside, or correct sentence pursuant to

28 U.S.C. § 2255.   We express no view on the merits of such a

motion.